Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment and The Request for Continuing Examination filed on 11/12/2020 have been entered.  Claims 1-18 and 20 remain pending in the application. Claims 1, 6, 10, 13 and 20 have been amended and claim 19 has been canceled. Previous claims 1-20 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of Applicant’s additional amendments to claim 1. Claims 1-18 and 20 are found allowable.


Allowable Subject Matter

Claims 1-18 and 20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	
Regarding independent claim 1, directed towards an optical imaging lens, the closest cited prior art of Chen teaches (see Figs. 1-38) such an optical imaging lens  (i.e. imaging lens and an electronic apparatus including the same, see Abstract, paragraphs [03, 08-18, 62-70, 71-73], as depicted and detailed in figures and tables of Figs. 2-4, also Table Fig. 38, with descriptions in paragraphs [83-117], and also in examples of Figs. 6, 10, 14, 18, 22, 26 and 34, where for brevity example of Fig. 2 will be 
a first lens element (as 3 or lens 1), a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element (i.e. as lenses 1-6, see paragraphs [62-70, 71-73], e.g. figures and tables of Figs. 2-4, 34-35), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (i.e. as lenses 1-6 each has an object side and image side, paragraphs [62-70, 71-73], e.g. figures and tables of Figs. 2-4, 34-35), wherein: 
an optical axis region of the object-side surface of the first lens element is convex (as for object side of lens 1, see e.g. figures and tables of Figs. 2-4, 34-35); 
an optical axis region of the image-side surface of the second lens element is convex (as for image side of lens 2, see e.g. figures and tables of Figs. 2-4, 34-35); 
an optical axis region of the object-side surface of the third lens element is convex (as for object-side of lens 3, see e.g. figures and tables of Figs. 2-4, 34-35); 
the fourth lens element has negative refracting power and an optical axis region of the object-side surface of the fourth lens element is concave (i.e. as negative lens 4 with concave object side surface, e.g. figures and tables of Figs. 2-3); 
a periphery region of the object-side surface of the fifth lens element is concave (i.e. as concave portion 712 in a vicinity of a periphery of the fifth lens element, e.g. figures and tables of Figs. 2-3, e.g. paragraphs [69-70]); and 
an optical axis region of the object-side surface of the sixth lens element is convex and an optical axis region of the image-side surface of the sixth lens element is concave (i.e. as convex object side of lens 6 and concave image side of lens 6, Figs. 2-3, e.g. paragraphs [69-70], note that while image side is slightly convex on-optical axis, there is still concave region near the optical axis that is concave, as depicted in e.g. Figs. 2-4, 34-35, also as concave region e.g. 823 in Figs. 6, 10, 18, 22, 26, 34); 

wherein, EFL is an effective focal length of the optical imaging lens (as system focal length e.g. tables Figs. 3, 7.. 35), T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis, T6 is a thickness of the sixth lens element along the optical axis (i.e. as thickness on optical axis of lens 3, lens 4, lens 5 and lens 6, e.g. tables of Figs. 3, 7, .. 35), G12 is an air gap between the first lens element and the second lens element along the optical axis (on axis distance lens 1 to lens 2, e.g. tables of Figs. 3, 7, .. 35), G34 is an air gap between the third lens element and the fourth lens element along the optical axis (on axis distance lens 3 to lens 4, e.g. tables of Figs. 3, 7, .. 35), G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis (on axis distance lens 4 to lens 5, e.g. tables of Figs. 3, 7, .. 35, see paragraphs [83-104]), and the optical imaging lens satisfies Page 29 of 33the relationship: 
(G12+T3+G34+T4+G45+T5)/EFL>1.1410 (i.e. as due to lens data in e.g. Figs. 3, 7, ..35, e.g. value 1.1411, or 1.132).  Chen thus discloses the claimed invention except for (G12+T3+G34+T4+G45+T5)/EFL>1.200. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the system focal length and/or lens 3-5 thickness and spacings in order to provide an imaging lens having a shorter overall length while maintaining good optical performance (see Chen paragraphs [07-08, 16, 173-174, 185]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
However, regarding claim 1, the prior art of Chen taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an optical imaging lens   including the specific arrangement where the optical imaging lens satisfies the relationship (G12+G34)/T6 > 2.400, in combination with all other claimed limitations of claim 1. Moreover there would be no reason or teachings to further modify the optical system of Chen to satisfy the above requirement without adversely affecting the performance and functionality of the optical system or basing it upon improper hindsight reasoning. 

In addition regarding independent claim 1, directed towards an optical imaging lens, another close cited prior art of Dai (of record) US 20180239113) also teaches (see e.g. Figs. 31, 41) such an optical imaging lens, from an object side to an image side in order along an optical axis comprising: 
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface 10facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, 
wherein: an optical axis region of the object-side surface of the first lens element is convex; 
15an optical axis region of the image-side surface of the second lens element is convex; 
an optical axis region of the object-side surface of the third lens element is convex; 
the fourth lens element has negative refracting power and an optical axis region 20of the object-side surface of the fourth lens element is concave; 
a periphery region of the object-side surface of the fifth lens element is concave; and 
an optical axis region of the object-side surface of the sixth lens element is convex and an optical axis region of the image-side surface of the sixth lens element is 25concave; 
wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power; 
wherein, EFL is an effective focal length of the optical imaging lens, T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the 30fourth lens element along the optical axis, T5 is a thickness of the fifth lens element 2Appl. No. 16/199,239 Reply to Office action of October 28, 2020 along the optical axis, T6 is a thickness of the sixth lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis, G45 is an air gap between the fourth lens element and 5the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (G12+T3+G34+T4+G45+T5)/EFL>1.200 (e.g. values see Figs. 31, 41 and related descriptions).
However, regarding claim 1, the prior art of Dai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an optical imaging lens   including the specific arrangement where the optical imaging lens satisfies the relationship (G12+G34)/T6 > 2.400, in combination with all other claimed limitations of claim 1. Moreover there would be no reason or teachings to further modify the optical system of Dai to satisfy the above requirement without adversely affecting the performance and functionality of the optical system or basing it upon improper hindsight reasoning. 

With respect to claims 2-18 and 20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872